﻿233.	 Mr. President, may I first express  you how joyfully the Government and people of Cuba welcome the entry of triumphant, united and socialist Viet Nam to the United Nations.
234.	General Antonio Maceo, an illustrious Cuban patriot, who fell in battle fighting for the independence of our island, said that you do not beg for rights, you win them with the sword's edge. The right to become a Member of this Organization was won by the people of Viet Nam with the sword's edge, with a heroic struggle which inflicted a historic defeat on the imperialist armed forces which attempted to impose partition and neo-colonialism on the country.
235.	The admission of the Socialist Republic of Viet Nam is a great victory for its people, but it is also a victory for all progressive forces; a victory for the socialist community, which gave it its moral and material solidarity; for the movement of the non-aligned countries, which supported its struggle; for world public opinion, and even for public opinion in the United States, which opposed the fierce aggression unleashed by imperialism against Viet Nam. The admission of Viet Nam was also possible because of the conditions which these forces created in favour of peace and coexistence.
236.	At this time it is important to recall that the United States is morally and legally committed to contribute to healing the wounds of the war which it started against Viet Nam. The General Assembly and other organs of the system must advocate and facilitate that contribution. Those who yesterday massively and indiscriminately bombed homes, hospitals, roads, railways, factories and temples, cannot today flee from the obligation to make a substantial contribution for reparation of the vast damages caused.
237.	Together with the Socialist Republic of Viet Nam, the Republic of Djibouti joins our Organization. To their people and Government we extend our warmest congratulations.
238.	Djibouti is the forty-ninth African State, and this fact bears witness to the relentless advance of the movement of national liberation, which in the last decade succeeded in destroying the old colonialist empires. The contribution which the new independent States have made to the United Nations cannot be overlooked. With the Organization's membership trebling it has really come close to the universality postulated by its constituent documents and its debates reflect the expression of the opinions and interests of the immense majority of the nations of the world.
239.	Thus, in the decisions of the organs of the United Nations we find an echo of the victories of the socialist community, of the movements of national liberation and of the workers of the world in their struggle for peace and for the eradication of colonialism, neo-colonialism, apartheid and discrimination-that is to say, the elimination of imperialism.
240.	An impregnable bastion of this cause is the homeland of Lenin, the Soviet Union, which  came into being during the glorious October Revolution and which, by defeating the Russian tsarist regime, liberating the people chained to its domination and creating the first proletarian State of the world, opened up a new era for mankind characterized by a general crisis for imperialism.
241.	The people, the Communist Party and the Government of Cuba wish to pay a heartfelt tribute to the sixtieth anniversary of the triumph of the Revolution led by the Bolshevik Party, with the noble Vladimir Ilich Lenin at its head. We appreciate the enormous economic, scientific, cultural and all other successes of the Soviet people, which by building communism is able to enjoy, without exploiting any other people or robbing them of the products of their labour, constantly improving standards of living within a structure in which respect for human rights is guaranteed for every individual and for the nation as a whole.
242.	We are equally pleased to note that the internationalist ideals of the October Revolution are obvious today, as they appear in the agreements and resolutions of the Twenty-Fourth and Twenty-Fifth Congresses of the Communist Party of the Soviet Union, in the tenacious defence of detente and peace, and in the historical peace decree signed by Lenin, ideals which, founded on the military power of the Soviet people and placed it at the service of its own defence and that of the sovereignty and independence of peoples, as well as at the service of that policy of peace, bind ever more tightly the aggressive hands of imperialism. This internationalism is also revealed in the firm and decided moral and material support which the Soviet Union has given and continues to give to national liberation movements resisting colonialism and apartheid, to the anti colonialist and anti-imperialist forces, and to any country invoking its just national interests in defence of its sovereignty and peaceful and independent development. This is proved by its assistance to Viet Nam, Cuba and Angola.
243.	The fact that the thirty-second session of the General Assembly began with the admission of the Socialist Republic of Viet Nam at a time close to the sixtieth anniversary of the Great October Revolution is an augury that its work will be fruitful and successful.
244.	Our delegation joins in the general pleasure expressed at the election of Comrade Lazar Mojsov to the presidency of this session of the General Assembly. It is particularly satisfying to greet in him the representative of the Socialist Federal Republic of Yugoslavia, with which we have many brotherly ties of friendship and co-operation. His election is, furthermore, a recognition of the efforts of the Government of Yugoslavia and President Tito, as they are in the -forefront among peoples struggling to build a new society, free from exploitation, and international relations based on the principles of the United Nations Charter. His important contribution to the movement of non-aligned countries and the support given him by the members of that group will, together with his personal competence, contribute to his successful guidance of the work of this session of the Assembly.
245.	Our delegation considers that a trend favourable to the cause of peace, independence and progress still predominates in international relations. In past years we witnessed the victories of the peoples of Viet Nam, Laos, Cambodia and Angola as well as the triumph of the national liberation movements in the former Portuguese colonies; today we see the growing isolation and universal rejection of apartheid and racism, and the trend towards the independence of Zimbabwe, Namibia and the liberation of the people of South Africa, a rejection which is strongly evident even in important sectors among the major capitalist Powers which are the allies and supporters of the Pretoria regime.
246.	There is a growing trend towards peace and security, the strengthening and deepening of detente, a halt to the arms race, and the economic and social development of all peoples.
247.	The Declarations of the last two Conferences of Heads of State or Government of Non-Aligned Countries are a solid basis for co-ordinated action by this important group of countries in favour of the advance of the anti-imperialist and progressive positions. The community of interests among the socialist countries and the underdeveloped peoples has made it possible to put an end to the mechanical majority which in the past ruled the Organization, and to open up a period of important definitions and decisions which, inter alia, recognized the legitimacy of the struggle against colonialism, neo-colonialism, racism and apartheid and resulted in documents such as that on the new international economic order and the Charter on Economic Rights and Duties of States.
248.	Imperialism, having suffered defeats at the hands of the liberation movements in Asia, Africa and Latin America, facing an indissoluble community of socialist countries in whose favour the correlation of international forces is moving step by step, and having failed to sustain its own economic development and to resolve inequalities and injustices in its own societies, suffered a grave political and moral crisis in its main institutions of power and is now going through a serious economic crisis.
249.	This situation is compelling imperialism to seek to adjust its policy in order to survive the new facts of life, and to move back and attempt to find a new image for old claims.
250.	The representatives of the major capitalist Powers are very free with expressions implying corrections of injustices and acts of aggression, and promising attention to the just claims of the developing world. We hope that these words will be translated into deeds, but we must not abandon the triumphs which we have obtained nor the positions which we have reached or reduce our vigilance.
251.	It is not difficult to single out those who by old means and new are still determined to prevent the free expression of the will of peoples, to halt the progressive march of history, to repress and destroy revolutionary processes and the progressive Governments which  are moving ahead despite external political, military and economic harassment.
252.	Those who uphold colonialism and neo-colonialism are organizing their dependent Governments most carefully so as to promote disunion, fratricidal wars and division among the non-aligned countries and among all progressive forces with a view to impeding the advance and consolidation of progressive tendencies.
253.	There must be unity among all those who hope to consolidate peace and detente, attain the final elimination of colonialism and apartheid, advance general and complete disarmament and arrive at new just and equitable international economic relations. History both within and outside this forum proves that those who share these objectives are the socialist countries, the non-aligned countries and other countries guided by a desire for genuine international co-operation.
254.	May I emphasize that we must be particularly alert to the tactic of the imperialists to promote and incite war so as to force a review of the frontiers left by the colonial era and the annexation of colonial territories under various guises.
255.	Cuba maintains that such conflicts among the non- aligned and the under-developed countries in general must be resolved by negotiation without having recourse to the use of force, by seeking closer co-operation without territorial claims and, above all, without allowing any room for the divisive aims of imperialism. In this respect Cuba advocates a peaceful solution of the conflict between the brotherly peoples of Somalia and Ethiopia, within the context of their respective revolutionary frameworks.
256.	The Ethiopian people have shaken off the secular yoke of feudal domination and have undertaken the revolutionary course of- giving the land to those who labour on it, carrying out urban reform, opening up education and culture to the vast masses and increasing attention to health, and this has inspired the support and solidarity of all peoples, and also the threats and aggressions of imperialist and reactionary forces.
257.	If the revolutionary regime of Ethiopia were overthrown it would be impossible to arrive at any just solution of the claims now made by imperialism in order to pit the neighbours of Ethiopia against it.
258.	Cuba considers that the process of revolutionary development which eliminates social, racial and national inequalities is the sole guarantee for the solving of the complex national and tribal problems which history has left behind in the countries of Africa and Asia.
259.	Cuba supports the right of Ethiopia to defend itself from any external aggression.
260.	The common heritage of colonialism for all peoples, but particularly for the Africans, was backwardness, poverty, illiteracy, and ill-health. After decades of colonial exploitation and administration, there emerged into independence peoples for whom no university had been built, for whom no doctor had been trained, for whom no schools, teachers, educational or health systems had been provided. The colonialist and neo-colonialist metropolitan Powers of those peoples contracted a tremendous debt which they must inevitably pay. We consider that the developed capitalist countries which benefited from colonial domination should, through adequate financing for development, compensate for the resources they obtained so as to begin to correct the ills left behind by centuries of pitiless exploitation.
261.	It is our own efforts, of course, which are the basis of development; but it is necessary to have recourse to co-operation and collaboration among developing countries. Cuba has made an important but modest effort in this respect. Despite the economic blockade imposed on our country by the United States, and the restrictions caused by it, we have been sending doctors., teachers, agricultural technicians and building brigades to other under-developed countries which requested them.
262.	After the visit made by the Comrade President of the Council of Slate, Commander Fidel Castro, to eight African and Arab countries during the month of March last, these efforts have been intensified. The supreme leader of the Cuban revolution, following the most glorious inter  nationalist traditions of our people, has called upon the youth of the universities and the professionals of Cuba to provide their know-how to other lands, in the conviction that the deepest brotherhood unites all peoples of the world, and that we are obliged to share the still scarce resources we have with those who for so many years have been denied the recognition of their dignity and human rights.
263.	Allow me to emphasize that Cuba considers that the task of doing away with the poverty left behind by colonialism is one of the most urgent tasks of this Organization and the entire international community.
264.	The time that has elapsed since the last session has seen intense diplomatic activity by the representatives of the allies of Pretoria and Salisbury, who are making every effort to prevent the struggle of the peoples of Zimbabwe, Namibia and South Africa from being consolidated and strengthened, and from thus finally achieving the complete and real liquidation of the regime of exploitation they now suffer under.
265.	Those who seek to present themselves as friends of Africa are the very ones who have facilitated, and still facilitate, for the apartheid regime the acquisition of every kind of armament, factories for manufacturing war material, and even technology and nuclear fuel which make it possible for the Pretoria authorities to possess nuclear weapons. Can anyone affirm that those who desire the freedom of the African peoples are those who arm the forces of South Africa and Rhodesia? Do they aspire to a just solution when, through the transnational corporations rid trade with South Africa, they benefit from the exploitation of the black people of that country?
266.	In Africa a new situation has arisen because of the overthrow of Portuguese imperialism and the relentless advance of the national liberation movements. Those who supported Portuguese fascism until the end and who gave unstinting support to the racist regimes have been compelled to recognize in words that it is necessary to change the situation in southern Africa. Within this context the colonialists and the imperialists have been compelled to adjust their tactics and to promote manoeuvres intended to twist the course of the emancipation process and to preserve their interests. But peoples do not forget the lessons learned in the struggles for independence; and in particular they will never forget the lessons of the Congo and of the death of Patrice Lumumba. We must affirm that for any change in the region to be acceptable and to lead to a genuine solution, there must be a total eradication of apartheid and colonialist-racist exploitation, and the complete liberation of the peoples of Zimbabwe, Namibia and South Africa. As long as these objectives are not attained, peoples have an irrevocable right to continue the battle by the means that they deem appropriate; and the international community is duty-bound to give these national liberation movements all needed political, moral and material support to obtain a final victory.
267.	While the African peoples face a crucial stage in their struggle, some pseudo-revolutionaries who have become outspoken allies of imperialism and racism, are tireless in their slander and intrigue, uselessly seeking to promote division in the revolutionary ranks, Bands fall and bands rise. But so far, regrettably, they persist in the same despicable course of treachery and felony. The band of yesterday has no scruples about arming the mercenaries who committed aggression against the people of Angola. Even today that band has not yet realized that the African peoples reject their scandalous collusion with the racists. That is why on Thursday last the General Assembly heard, a singular statement. After having detailed the harmful consequences of the action of defeated bandits, the representative of that Power used the same language which, during his transitory reign, made the spokesman of the band famous.
268.	Cuba reiterates its support for the peoples of Zimbabwe, Namibia and South Africa in their difficult, heroic but surely victorious struggle.
269.	As has often been said, the phenomenon of colonialism is not limited exclusively to southern Africa nor even 10 Africa; and we cannot feel satisfied as long as a people remains that is denied the application of resolution 1514 (XV) and access to independence and self- determination.
270.	Now that colonialism is reaching its final stage, we can observe that the manoeuvres of the colonial metropolitan Powers are proliferating and all kinds of formulas are being .drawn up to conceal relations of colonial dependency. It is therefore necessary to increase our solidarity and support for these peoples, and to prevent the expansionist attempts of the colonial metropolitan States, in the conviction that as long as a colonial territory persists there will be, besides a persisting injustice, a hotbed of potential conflict and a threat to international peace and security.
271.	In this context we reiterate our support for the struggle of the peoples of Western Sahara and of East
Timor. We reaffirm our support for the people and Government of the Comoros and their just claim to the island of Mayotte and for the legitimate aspiration of the Argentine Republic to recover the Malvinas Islands. We reject the expansionist plans which the United States is hatching with regard to the island of Guam and the Micronesian territories.
272.	In particular, we draw the attention of this Assembly to the threats to which the people of Belize are subjected. As is well known, their territory does not accede to independence because the reactionary dictatorship which oppresses Guatemala is prepared to annex it by force as soon as the Administering Authority withdraws.
273.	It is fitting to recall that the present Government of Guatemala descends directly from the one imposed in 1954 by an act of aggression organized and financed by the Central Intelligence Agency, as is now publicly recognized.
274.	In the last months, the diplomatic talks between the imperialists and the servants of the Guatemalan Government, and the bellicose declarations of the latter warrant our assumption that plans are being hatched against the people of Belize. Cuba renews its support for the independence, sovereignty and territorial integrity of Belize.
275.	During the proceedings of the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, at the end of August and the beginning of September there was a lengthy debate on the colonial situation of Puerto Rico.
276.	A long list of petitioners of every political orientation amply demonstrated to the world three facts, namely, first, that there exists a situation of colonial domination in Puerto Rico; secondly, that the United Nations must take action to implement resolution 1514 (XV); and, thirdly, that all the petitioners were in favour of freedom for the political prisoners.
277.	Those who attempted to compare the traditional support of for the people of Puerto Rico with a capricious or arbitrary attitude can find a denial—if that were needed-in the records of that Committee. Or; that occasion, Cuba reiterated its support for the independence and self-determination of the people of Puerto Rico; it supported the requests for the liberation of the Puerto Rican political prisoners, especially Lolita Lebron, Andres Figueroa, Irving Flores, Oscar Collazo and Rafael Cancel, who have languished for more than 20 years in United States gaols because they fought for the independence of their country.
278.	Next year, the Special Committee will again consider the item, and it is obvious that it will be difficult to avoid the responsibility of adopting the resolutions that fit this case.
279.	In the Middle East, the situation, far from improving, has deteriorated since the last session of the General
Assembly, tension has increased and the just peace that would lead to the resolution of all the factors of the crisis seems more remote than ever. The action of the Government of Israel in continuing to establish new Israeli settlements in the occupied territories and in extending Israeli legislation to the East Bank of the Jordan and the provocative declarations made with regard to the occupied territories by the Tel Aviv Prime Minister prove the real expansionist intentions of Israel. Furthermore, the intervention of Israeli military forces in southern Lebanon constitutes an aggression against that independent State and a new cause of disturbance. In the meantime, the allies of Tel Aviv and other reactionaries seek by their diplomatic and military manoeuvres to ignore the rights of the Palestinian people and to divide the Arab peoples. Cuba reiterates that the solution of the crisis can only lie in complete respect for the inalienable national rights of the Palestinian people and in the withdrawal of Israeli troops from all Arab territories occupied since June 1967. We deem it to be of the utmost urgency that the Peace Conference on the Middle East be convened -A Geneva with the participation on an equal footing of all parties concerned, including the PLO.
276. Together with the other non-aligned countries, we support the declaration that was approved at the special meeting of Ministers for Foreign Affairs of the countries of the non-aligned movement held last 30 September I see A/32/255-S/12410/.
211. When referring to the situation in Cyprus, we cannot fail to express the profound sorrow of our Government and people at ,the death of Archbishop Makarios, an honest patriot and loyal representative of his people. His decease is now being used as an occasion for intensifying the division in the island. We demand the total and unconditional withdrawal of all foreign troops from Cyprus and call for respect for the independence, sovereignty and territorial integrity of that non-aligned State.
278.	Foreign troops are still present in South Korea, thus preventing the peaceful and independent reunification of Korea, by providing support to the brutal dictatorship of Park Chung Hee. We call for the withdrawal of all foreign troops and all military equipment from Korea and the dissolution of the United Nations Command, and we renew our support of the just demands for the implementation of those objectives made by the Government of the Democratic People's Republic of Korea.
279.	The Government of Cuba is making every effort to consolidate, extend and render irreversible the process of international detente. To contribute to this we have unequivocally supported the proposal of the Soviet Union regarding a treaty to prohibit the use of force in international relations. Likewise, we support the convening of a World Disarmament Conference and are working for it actively in the Preparatory Committee for the Special Session of the General Assembly devoted to Disarmament, to be held next year.
280.	We are deeply disturbed at the rise in military expenditure by the United States Government and its allies in the North Atlantic Treaty Organization, and particularly at its decision to continue research into and manufacture of neutron bombs and the cruise missile, all of which are moves in the direction of the promotion of a new stage in the arms race and warrant our assumption that they are a dangerous threat to peace and security.
281.	The decision to build a neutron bomb has aroused just and angry universal protest, because the nature of that bomb reveals the contempt of the Pentagon strategists for humanity. It is our hope that the General Assembly at this session will repudiate and condemn such decisions.
282.	As a contribution to the disarmament process, Cuba has signed or has acceded to the following treaties: the Treaty on the Prohibition of the Emplacement of Nuclear Weapons and Other Weapons of Mass Destruction on the Sea-Bed and Ocean Floor and in the Subsoil Thereof; the Treaty on Principles Governing the Activities of States in the Exploration and Use of Outer Space, including the Moon and Other Celestial Bodies; and the Convention on the Prohibition of Military or Any Other Hostile Use of Environmental Modification Techniques.
283.	A few months ago, in a dubious manoeuvre, the United States Government signed Additional Protocol I of the Treaty for the Prohibition of Nuclear Weapons in Latin America (Treaty of Tlatelolco), thereby claiming to demonstrate its peaceful intentions towards its neighbours to the south. For those intentions to gain credence, for us to be able to accept the peaceful nature of its will it would be enough if that Government, instead of limiting itself to signing documents subject to diverse interpretations, would take the practical action of removing its military bases from Puerto Rico, Panama and Cuba; if it would cease to claim to consider the Virgin Islands as part of its continental territory, thus removing it from the denuclearized zone, even though it is at the very heart of it; and if it would cease every act of aggression and hostility against all countries of the region.
284.	During the past year, the peoples of Latin America and the Caribbean have continued their historic struggle for the cause of their genuine independence and defence of their national sovereignty.
285.	It is important to recall that that is one of the zones in the world where a great number of acts of aggression and intervention in the internal affairs of States were committed, where plans were hatched to assassinate Heads of Government and where territories were occupied in defiance of the will of the peoples by North American imperialism and its institutions and, in particular, by the CIA.
286.	Within the context of this struggle, the people of Panama has just brought to a climax one of the phases that will lead to its recovery of full sovereignty over its national territory. The efforts made by the Government and people of Panama, headed in this decisive phase by General Torrijos, compelled the Government of the United States to recognize the right of Panama to total sovereignty over its lands and waters.
287.	This lengthy, patient and valiant struggle of the people of Panama, as the Panamanian leaders themselves have said, has not ended. Or the one hand, major forces within the United States Senate are obstinately impeding the recognition of the legitimacy of Panamanian aspirations, thus holding up the ratification of the treaties that have been signed. Furthermore, there is the possibility that imperialist and reactionary aggressive forces will try to hamper the progressive exercise by Panama of the sovereign rights which the treaties restore to it over the course of time.
288.	On the other hand, the United States Government has not renounced the right it accords itself of guaranteeing what it calls  the neutrality of the Canal . History has demonstrated that the only force which has prevented the Panama Canal from being neutral has been the United States itself.
289.	The Cuban people under the leadership of the President of the Council of State, Comrade Fidel Castro, has been with Panama in its long struggle and we shall continue to be on its side. We cannot fail to rejoice in the victory that the recent signing of the treaties represents.
290.	Another important fact has been the development of some of the institutions, such as the Latin American Economic System, which have emerged in the last year and which aim to defend the national interests of our peoples. Their viability and effectiveness have been demonstrated, although they are still in an initial stage.
291.	In the southern part of the continent, the Fascist junta which has oppressed the people of Chile since 1973, has added to its long list of crimes, misdeeds and treachery against co-operation among Latin American countries. While international public opinion has compelled it to change the name of its institutions of repression and to launch a press campaign intended to create the impression that political prisoners have been released, in fact the repression and terror continue unabated, as determined by the Ad Hoc Working Group on the Situation of Human Rights in Chile, set up by the Commission on Human Rights to investigate the present situation in Chile. The Santiago authorities adopted the system of having those who were detained disappear without their families knowing what had become of them. Let us recall the desperate action of a group of those families when they occupied the offices of ECLA in Santiago, Chile, and demanded news of their fathers, sons and brothers who had disappeared. The junta has not yet complied with the commitments which it entered into at that time with the representatives of the United Nations.
292.	The reactionary forces which, by means of Fascist terror try to maintain their oppressive rule over Chile, Uruguay, Paraguay and other countries and which have shamelessly joined forces with the Vorster apartheid regime, will one day be held to account by their peoples, whose determination to struggle they have not been able to overcome.
293.	A debate is still going on regarding a critical situation which particularly affects the developing countries.
294.	The gap between the developed and the developing countries has become wider because of the continued deterioration in the terms of trade and because of the growing effects of inflation and recession in the developed capitalist countries, together with their arbitrary international monetary system.
295.	The world economy has been characterized by a rise in the foreign debt of the developing countries, which have no oil, by their growing balance-of-payments difficulties. These are compounded by a decrease in the purchasing power of their exports and by greater limitations on their access to the markets of the industrialized countries of the West that are rendered more severe by a renewed tendency towards protectionism on the part of those countries.
296.	Despite repeated denunciations of the situation, the developed capitalist countries have not taken any action which would contribute to change this assessment.
297.	The Conference on International Economic Cooperation during its 18 months of work frustrated the expectations that many developing countries had of it. The inflexible positions of the developed capitalist countries participating in that Conference clearly demonstrated that they are not prepared to give up the benefits and the profits which they have for centuries enjoyed by exploiting the resources of the developing world.
298.	The Group of 77, the Foreign Ministers of which met on 29 September last [see A/32/244!, arrived at the same conclusions.
299.	Nevertheless, the developing countries have drawn valuable lessons from the lack of positive results of the Paris Conference. On the one hand, we learned the importance of maintaining unity and solidarity in the developing world as the only way effectively to meet the repeated attempts to divide us, and to act collectively for our common objectives. On the other hand, it enabled us to confirm the opinion that the only appropriate and representative organ for activities of this kind was the United Nations system. Further, we learned that it is essential that before negotiations of this kind are started, the objectives pursued must be clearly outlined and the results to be obtained must be defined in advance. In this respect, the General Assembly, as an organ for political decisions, must play an essential role. At the same time, the General Assembly must guarantee that fixed time-limits are agreed on for the pursuit and conclusion of negotiations.
300.	My delegation is prepared to continue to play a constructive role during the debates of the thirty-second session, particularly with respect to agenda item 67. Yet, we strongly feel it is essential that the principles that should govern international economic relations based on justice and equity, on an absence of discrimination because of differences in economic and social systems, and on common interest and co-operation among States should remain in full force and should prevail in the debates which are to be held and in the conclusions which are to be reached.
301.	We must not forget that in this context the negotiations to be carried out will not constitute an end in themselves, but a means to accelerate the real and effective establishment of the new international economic order.
302.	To that end, we consider that the basis for our work is constituted by the Declaration and the Programme of
Action adopted at the sixth special session of the General Assembly and the Charter of Economic Rights and Duties of States, which contain the basic principles necessary for establishing new structures for international economic relations.
303.	We, the developing countries, have an important role to play in bringing the new international economic order into being. On the one hand, we must persist in the efforts we have undertaken to develop economic and technical co-operation among ourselves. In this task the non-aligned movement has an important role to play. And we must encourage those developing countries which have considerable surplus finances to extend financial co-operation to those that have suffered appreciably from the effects of the crisis. That is a fundamental principle to be borne in mind in all areas of our co-operation.
304.	On the other hand, we also have the task of making a decisive contribution so that the strategy for the third United Nations development decade can break free of the frustrating patterns which were characteristic of the first and second Decades and be realistically adjusted to the purposes and objectives of the new international economic order.
305.	On 10 October next, 109 years will have elapsed since the Cuban nation began its struggle for emancipation. The details of that long struggle have been recounted more than once and I shall therefore confine myself to saying that for 30 years the Mambi Army, which was the name of the army of our soldiers who fought for independence, confronted the powerful forces of the colonial mother country in an intermittent war which cost us almost half the population of the island of- Cuba. When the heroic struggle seemed to be on the brink of ending in victory for the Cubans, and when the colonial government confessed that it had not a cent more nor a soldier more to contribute to the war in Cuba, nascent North American imperialism intervened, and thus we were prevented from enjoying the fruits that were- ours by right, and Cuba became a neo-colonialist republic and remained so until 1959.
306.	During all those years of pseudo-independence, the illustrious people of my country, honest patriots and militant revolutionaries, kept the flame lit on 10 October 1868 from being extinguished under neo-colonialist oppression.
307.	The price paid as a result of foreign domination is high. Part of our territory, Guantanamo, was occupied by the United States  in perpetuity  under one of the treaties characteristic of the time; the economy of our island was totally distorted and it became a source of wealth for foreigners and of misery for Cubans.
308.	On 1 January 1959 we achieved true independence and the exercise of sovereignty and we Cubans were able to conduct our foreign and domestic policy in accordance with our own interests, within the framework of respect for the rules of international law and peaceful coexistence.
309.	It is not my intention here to give a long description of the economic, political and military aggression unleashed against the people of Cuba since it became master of its own destiny and acted accordingly. Suffice it to say that that aggression was initiated, as has been proved today by the investigations of the United States Senate itself, even before laws were enacted to restore to the Cuban nation its wealth, which remained in the hands of foreigners.
310.	Since the first acts of hostility and aggression which we have suffered, the Government of Cuba has clearly expressed its desire to negotiate with regard to any differences which might exist with the Government of the United States and any claims, as long as the requirements of mutual respect and complete equality are observed. That desire has been the constant guide of my Government.
311.	Already in 1960, when Commander Fidel Castro spoke here in this Assembly,2 4 he referred to that position of ours and quoted several notes addressed by the Government of Cuba to the Government of the United States which prove that point.
312.	Yet it was not negotiations that followed but acts of aggression-the economic blockade of Cuba, the promotion of subversion, a campaign for Cuban citizens to leave their country and move to the United States, and the infiltration of paid CIA agents, the mercenary aggression of Playa Giron, and attempts at direct aggression during the so-called crisis of October 1962.
313.	Nevertheless, Cuba unswervingly maintained its position. We continued to believe that the existing situation could be the subject of future negotiations to the benefit of both and to the advantage of international relations as a whole. However, the prerequisite of any negotiation is and will continue to be the cessation of all acts of hostility or aggression against Cuba and complete equality and mutual respect. That is why we cannot expect such negotiations to take effect as long as the blockade, a unilateral act taken by the Government of the United States, continues in force.
314.	During the past months, the development of relations between the United States and Cuba has apparently taken a turn in the direction of respect for the rule of international law regarding peaceful coexistence. The Government of the United States has suspended the espionage flights which illegally violated our air space; North American citizens are once again allowed to visit Cuba and we have satisfactorily negotiated an agreement regulating the limits of the economic maritime zone of Cuba, and the exclusive fishing zone of the United States. These steps have created the necessary basis for proceeding, on the motion of the United States Government and with our agreement, to open a section on United States affairs in the Swiss Embassy at Havana and one on Cuban affairs in the Czechoslovakian Embassy in Washington.
315.	We believe that both parties have made gestures and taken steps which are lessening the tension that has existed for many years in the Caribbean.
316.	Nevertheless, despite everything that has passed, the blockade is still in effect and it is thus not possible to begin substantive negotiations on the claims and other matters pending between both parties.
317.	Nor can we forget the continuance of the arbitrary occupation of a part of Cuban territory that cannot be separated from the rest and that we cannot renounce, that is, the so-called Guantanamo Naval Base. Nor can we forget that the blockade and the military aggression have inflicted grave losses of every kind on our people and have hampered our economic and social development. Such losses must be compensated for at the proper time.
318.	The Government of Cuba considers that it has £n obligation to the international community to continue to demonstrate its willingness to resolve pending questions, when the requirements of mutual respect have been fulfilled. As has been stated since the beginning of the Revolution by its greatest leaders, it is not our intention to live in an atmosphere of permanent hostility with the United States. On the contrary, geographical and historical conditions exist which should be conducive to the existence of normal State relations between both countries.
319.	However, above and. beyond such considerations there must be respect for the historic victories achieved by our nation, which took to the battlefield in 1868-victories that we shall not renounce at any price. Cuba will choose its friends, will assist those who ask for help, will develop its own institutions in accordance with its own economic and social system and will be ready to defend its country; it will not recognize capricious interpretations of the limits of its sovereignty, nor of its external or internal affairs.
320.	Furthermore, the aim of isolating Cuba politically has resulted in the most ridiculous failure. Today our country maintains normal diplomatic relations with more than 100 States, and thousands of Cubans, at the request of friendly countries, contribute to their development.
321.	Proof of this failure lies in the fact that we are now enthusiastically preparing to receive at Havana in 1979 the Sixth Conference of Heads of State or Government of Non-Aligned Countries, a movement of which Cuba was a founder member, together with 24 other countries, in 1961 and which today has more than 80 full-fledged members. The weight and influence of this movement in international relations in our time cannot be overlooked. Faithful to the principles of anti-colonialism and anti-neo-colonialism mentioned in our statements, and actively participating in the programme for economic co-operation, our people appreciates the high honour accorded it as host to the heads of State or Government of more than half the countries of the world.
322.	In concluding, may I quote from a statement made by the President of the Council of State of Cuba, Commander Fidel Castro, on 28 September:
 We are a country that believes in the need for peace among all peoples in the world We are a country that believes in the need to avert a world war, which would be a holocaust of mankind. We believe in the need to prevent an arms race and a return to the cold war. We are a country prepared to live according to the norms of international law and to respect all other States as our State and our people are respected. 

